Exhibit 10.82

Schedule of Executive Officer Compensation

The following is a summary of the compensation of the executive officers of
Adept Technology, Inc. (the “Company”) in effect as of the date of filing the
Company’s Annual Report on Form 10-K.

 

Current Executive Officers

   Annual Base
Salary      Fiscal 2015
Incentive
Compensation   Other Annual
Compensation (2)

Rob Cain

President and Chief Executive Officer

   $ 325,000       (1)   Health care coverage; long-
term disability and group
term life insurance excess
premiums; 401(k) match        

Seth Halio

Chief Financial Officer

   $ 245,000       (1)   Health care coverage; long-
term disability and group
term life insurance excess
premiums; 401(k) match        

Terry Hannon

Chief Business Development and Strategy

Officer

   $ 275,000       (1)   Health care coverage; long-
term disability and group
term life insurance excess
premiums; 401(k) match

(1) Pursuant to participation in, and subject to terms of, the Fiscal 2015
Management Incentive Plan.

(2) Other benefits to be provided by the Company to the identified executive
officer. Equity awards have been granted to the executive officers pursuant to
option agreements and restricted stock agreements, the forms of which have been
approved by the Compensation Committee and filed with the Securities and
Exchange Commission.